DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleindienst (DE 3310226).

1, Kleindienst discloses a pipe made of plastics comprising a female end provided with a bell joint suitable to receive a male end of a further pipe and comprising an inner wall provided with a seat for a gasket suitable to abut an external wall of said male end in an assembled configuration, wherein said pipe and said further pipe are mutually connected to form a joint, and said gasket achieves a hydraulic sealing between said pipe and said further pipe, wherein at least one closing lip with an annular shape is made on said inner wall, and wherein said at least one closing lip extending extends towards the inside of said bell joint and towards an external front edge of said bell joint includes an abutment edge provided to adhere to, and tighten with a defined force, said external wall of said male end in said assembled configuration, is interposed between said seat and said external front edge and forms, with said inner wall, an annular cavity that opens in the direction of said external front edge so as to prevent plant roots from reaching and damaging said gasket and impairing a hydraulic sealing of said joint.  Refer to the annotated figure below.

    PNG
    media_image1.png
    406
    474
    media_image1.png
    Greyscale


As to claim 2, Kleindienst discloses the pipe according to claim 1, wherein said closing lip is made on said inner wall by machining with stock removal.
Note that the method of forming the device (i.e. by machining with stock removal) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 3, Kleindienst discloses the pipe according to claim 1, wherein said closing lip is made by a thermoforming process of said inner wall.

	
As to claim 4, Kleindienst discloses the pipe according to claim 1, wherein said closing lip is almost rigid and partially deformable to enable the insertion of said male end into said bell joint.  Refer to the annotated figure above.

As to claim 5, Kleindienst discloses the pipe according to claim 1, wherein said closing lip is tooth or hook shaped in a section according to a plane passing through a longitudinal axis of said pipe.  Refer to the annotated figure above.

As to claim 6, Kleindienst discloses the pipe according to claim 1, wherein said abutment edge of said closing lip has an internal diameter less than the external diameter of said external wall of said male end in order to tighten said external wall with a defined force, in particular proportional to a difference between said internal diameter and said external diameter.  Refer to the annotated figure above.

7, Kleindienst discloses the pipe according to claim 1, wherein said closing lip is adjacent to said external front edge.  Refer to the annotated figure above.

As to claim 8, Kleindienst discloses the pipe according to claim 1, wherein said inner wall comprises a plurality of closing lips that are mutually spaced apart.  Refer to the annotated figure above.

As to claim 9, Kleindienst discloses the pipe according to claim 8, wherein the closing lips of said plurality are interposed between said seat and said external front edge.  Refer to the annotated figure above.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welsby et al (US 3,948,546) discloses a molded pipe joint having a protuberance with a notch that accommodates a lip in the hose.
Fukao et al (EP 1 041 332) discloses a plastic tubular joint having a plastic grip ring and seal.
van de Zee et al (US 4,331,625) discloses a socket pipe having end structure with a supplemental recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
James M. Hewitt II

Art Unit 3679